Exhibit 99.2 Speaker 1: Well, thank you operator and thanks to everyone for joining us this morning for an update on our solid Q1 performance. As we typically structure this call, I will provide an update on the overall organization, as well as the Merge Healthcare operating group. And Justin Dearborn will provide an update on the Merge DNA side of our business. S1: Let me start with the fact that last week, we completed our debt refinancing, which entailed replacing our existing 11.75% notes with a new senior secured credit facility consisting of a six-year term loan of $255 million and a five-year revolving credit facility of up to $20 million at an initial rate of 6%. This will have a very positive and immediate impact on our business as we expect to save over $14 million on an annual basis. S1: Early feedback from clients and partners has been overwhelmingly positive as they have expressed renewed confidence in Merge's longterm health, financially and our viability. Equally important is the fact that we expect this transaction to add almost 4 cents of GAAP EPS on a quarterly basis, a good move by the team. Additionally in the first quarter, total Merge revenue increased to $64 million on a pro forma basis. Adjusted EBITDA was 12.5 million representing 19.5% of pro forma revenue. And subscription-based pricing arrangements generated 15% of total revenue in the quarter as the subscription backlog grew 16% in both of our operating groups. For the Merge Healthcare portion of our business, revenue was 53.6 million, adjusted EBITDA for that group was 14.6 million, or 27.2% of pro forma revenue. S1: While our overall Q1 EBITDA results did not meet our internal expectations, there are few things worth noting. First, it's only our first quarter so we remain confident that with the final three quarters of the year, we will achieve our full year goals. Second, in light of the quarter's results, we have implemented a multi-faceted plan to improve our COGS or Cost of Goods Sold. We expect to see these results from this activity in Q2. Last, we expect that we will see more net new clients, which I'll speak to in a moment, but we'll see an increase in software revenue which will have a positive impact. S1: That said, we believe our record sales combined with general trends we saw in Q1 have us off to a good and solid start. These results were fueled by three things; net new sales of iConnect, expansion of strategic client relationships, and adoption of our subscription based Honeycomb solutions. I'd like to briefly address each one of these. S1: First for the quarter, 11 more clients embraced an enterprise imaging strategy with our iConnect enterprise clinical platform. Even more exciting, many of these clients were net new and we welcome them to the Merge family. And they don't currently have any Merge products within their health system. This signals that the message of an enterprise imaging strategy is resonating with the industry at large and not just with clients who already use a Merge solution. S1: On our last call, I alluded to the fact that we had line of sight to several net new enterprise imaging and iConnect deals that were very substantial in size. We've made great progress on these net new deals and still see them occurring throughout the year, as well as the market continues to open up for these type of solutions. S1: Second, in addition to adding net new clients in Q1, we had great success in the expansion of current client relationships. Two examples are Ascension Health and the Centers for Diagnostic Imaging, CDI. Both of these organizations are growing dramatically and decided to expand their relationship with Merge in Q1. Ascension provides care at more than 1,500 locations in 23 states, and has renewed their contract with Merge as well as expanded the services and solutions that it will be purchasing from Merge. The Ascension agreement not only secures Merge's existing relationships for another five years, but provides us with confidence in our ability to expand our relationship across additional product lines. 05/02/13
